Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 1 of 54 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF NEW YORK

 CAROLE REED, on behalf of herself and            CASE NO.:
 all others similarly situated,
                            Plaintiff,

                                                  CLASS ACTION COMPLAINT
                       v.

                                                  DEMAND FOR JURY TRIAL
 HILL’S PET NUTRITION, INC. and
 COLGATE-PALMOLIVE COMPANY,
                            Defendants.



       Plaintiff Carole Reed (“Plaintiff”), by her attorneys, makes the following allegations

pursuant to the investigation of her counsel and based upon information and belief, except as to

allegations specifically pertaining to herself and her counsel, which are based on personal

knowledge.

                                   NATURE OF THE ACTION

       1.     This class action seeks relief on behalf of a Class (including subclasses) of

consumers defined herein who purchased certain sizes and varieties of Defendants’ Hill’s “Science

Diet” and/or “Prescription Diet” brands of wet dog food that was recalled by Defendants due to

containing toxic levels of Vitamin D (the “Recalled Products”).

       2.     Pet owners, including Plaintiff and Class members, consider and treat their dogs

like members of the family, and placed their trust in Defendants to provide them with safe and

healthy food products for their dogs. Based on Defendants’ pervasive labeling, marketing, and

advertising scheme designed to convince Plaintiff and Class members that the Recalled Products

were safe, healthier and superior to other brands of wet dog food due to having specialized and
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 2 of 54 PageID #: 2



targeted health and nutritional benefits, Plaintiff and Class members purchased the Recalled

Products at a premium price over other brands.

        3.       As discussed herein, despite Defendants’ representations and warranties that the

Recalled Products were safe, healthier and superior and subject to rigorous daily quality assurance

and safety inspections, Defendants admitted on January 31, 2019 to breaking Plaintiff’s and Class

members’ trust by proliferating at least 675,000 cases (13.5 million cans)1 of Recalled Products

that contained toxic levels of Vitamin D. Defendants admitted that such toxic levels of Vitamin

D can lead to serious health issues such as vomiting, loss of appetite, increased thirst, increased

urination, excessive drooling, and weight loss and, when consumed at very high levels, potentially

life-threatening health issues including renal dysfunction. This renders the Recalled Products

ultrahazardous for dogs to consume and, therefore, entirely worthless as a dog food.

        4.       Defendants, through Hill’s Pet Nutrition, Inc., issued the first recall notice on

January 31, 20192 (“January 31, 2019 Recall”), and despite representing and warranting that they

“isolated the issue” and that they have “tighter quality controls in place to prevent this from

happening again,”3 Defendants expanded the recall with its March 20, 2019 Recall to include

additional products (“March 20, 2019 Recall”).4

        5.       Furthermore, despite knowing or having reason to believe that its Recalled Products

were potentially dangerous due to containing toxic levels of Vitamin D at least as early as

December 2018,5 Defendants failed to provide a reasonable and timely warning to consumers and

permitted its ultrahazardous Recalled Products to enter the stream of commerce for over thirty (30)


1
  See https://www.cbsnews.com/news/hills-dog-food-recall-expanded-for-possibly-toxic-vitamin-d-levels/ (indicating
that 13.5 million cans were initially recalled prior to Defendants’ expansion of the recall on March 20, 2019).
2
   See https://www fda.gov/Safety/Recalls/ucm630232 htm.
3
   See https://www hillspet.com/productlist/jan-31-press-release.
4
   See https://www fda.gov/Safety/Recalls/ucm634087 htm.
5
   See https://www.avma.org/News/JAVMANews/Pages/190315d.aspx (indicating that Defendants had reason to
suspect that its Recalled Products contained potentially dangerous levels of Vitamin D as early as December 2018).

                                                        2
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 3 of 54 PageID #: 3



days until Defendants finally issued the January 31, 2019 Recall, and permitted certain

ultrahazardous Recalled Products to continue in the stream of commerce for longer until it issued

the March 20, 2019 Recall.

           6.       As a result of Defendants’ false and misleading representations and warranties, and

other conduct described herein, Plaintiff and Class members had no idea that they were purchasing

and feeding their dogs food (i.e., the Recalled Products) with toxic levels of Vitamin D and were

forced to watch helplessly not knowing the cause as their beloved dogs became violently ill, or

even lost their lives due to consuming ultrahazardous and essentially worthless products that they

paid a premium for due to their purportedly specialized safety, health and nutritional benefits.

           7.       Defendants labeled (and reinforced that labeling with an advertising and marketing

campaign) and otherwise warranted the Recalled Products as being safe and healthy for regular

consumption by dogs, and assured consumers that they conduct rigorous daily quality assurance

and safety inspections to ensure that they (as well as each ingredient contained therein) are safe

for consumption by dogs. However, as described in greater detail herein, the labeling, advertising,

marketing and warranties associated with the Recalled Products are false and misleading because

the Recalled Products caused injury, illness, and/or death to Plaintiff’s and the Class members’

household pet dogs.

           8.       Ironically, Defendants claim to have a “Commitment to Truth in Advertising” and,

in furtherance of the notion that pets are considered a part of the family, claims6:




6
    https://www.hillspet.com/about-us/press-releases/hills-commitment-to-truth-in-advertising.

                                                           3
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 4 of 54 PageID #: 4




       9.      As shown herein, Defendants are not “the kind of company pet parents and our

retail customers can trust and rely on” because, despite claiming that “[w]hat we say is in our

products is what you’ll find in the bags or cans you buy,” Defendants violated that trust and

allowed millions of cans of Recalled Products containing toxic levels of Vitamin D to enter the

marketplace.

       10.     Plaintiff seeks relief individually, and as a class action, on behalf of a Nationwide

Class, a New York Subclass, and alternatively a Multistate Class, as defined herein, for

Defendants’ violation of New York General Business Law § 349 and New York General Business

Law § 350, and for Breach of Express Warranty, Breach of Implied Warranty, Strict Liability -

Design Defect, Strict Liability – Manufacturing Defect, Strict Liability – Failure to Warn,

Negligence, Negligent Failure to Warn, and Unjust Enrichment under New York common law and

the common law of all fifty states.

                                            PARTIES

       11.     Plaintiff, a resident of Floral Park, Nassau County, New York, regularly purchased

several of the Recalled Products from retailers such as Walmart, PetSmart, and others near her

home within the past four years, including between January 2018 to March 2019. Plaintiff

                                                 4
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 5 of 54 PageID #: 5



purchased the Recalled Products based on Defendants’ labeling and associated advertising and

marketing campaigns and warranties touting the Recalled Products as a safe, healthier and superior

dog food, and paid a premium price as a result of Defendants’ emphasis that the Recalled Products

were designed to address health issues or nutritional deficiencies unlike regular priced dog foods,

and were subject to rigorous daily quality assurance and safety checks. Had Plaintiff known the

truth that the Recalled Products contained toxic levels of Vitamin D, she would not have purchased

these Recalled Products, but would have purchased another brand of wet dog food that did not

contain toxic levels of Vitamin D. Plaintiff’s dog became serious ill over a sustained period of

time in 2018 and early 2019 resulting in numerous veterinary visits, treatments and expenses, but

Plaintiff was unaware that the Recalled Products were the cause until shortly before filing this

Complaint.

       12.     Defendant Hill’s Pet Nutrition, Inc. is a Delaware corporation with its principal

place of business at 400 SW 8th Avenue, Topeka, Kansas 66603. Defendant Hill’s Pet Nutrition,

Inc. manufactured, inspected, marketed and sold the Recalled Products.

       13.     Defendant Colgate-Palmolive Company is a Delaware corporation with its

principle place of business at 300 Park Avenue, New York, New York 10022.

       14.     Colgate-Palmolive Company is the parent company of Hill’s Pet Nutrition, Inc.

Colgate-Palmolive Company exercises control over these corporations and derived profit from the

sale of the Recalled Products. Specifically, Colgate-Palmolive Company’s 2018 10-K filed with

the United States Securities and Exchange Commission states “Colgate, through its Hill’s Pet

Nutrition segment…is a world leader in specialty pet nutrition products for dogs and cats” and

states “Pet Nutrition products include specialty pet nutrition products manufactured and marketed




                                                5
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 6 of 54 PageID #: 6



by Hill’s Pet Nutrition.”7 The “pet nutrition products” referred to by Colgate-Palmolive Company

in its 2018 10-K include the Recalled Products at issue in this action. Furthermore, according to

Colgate-Palmolive’s 2018 10-K, “[n]et sales for Hill’s Pet Nutrition were [$2.388 billion] in

2018,” which includes net sale proceeds from the Recalled Products.8

        15.      In its Corporate Social Responsibility and Sustainability Report 2017, Colgate

explains further describing itself as “a leading global consumer products company, focused on

Oral Care, Personal Care, Home Care, and Pet Nutrition. Colgate manufactures and markets

its products under trusted brands such as Colgate, Palmolive, Speed Stick, Lady Speed Stick,

Softsoap, Irish Spring, Protex, Sorriso, Kolynos, Elmex, Tom’s of Maine, Sanex, Ajax, Axion,

Fabuloso, Soupline and Suavitel, as well as Hill’s Science Diet, Hill’s Prescription Diet, and

Hill’s Ideal Balance. Report, p. 9.9 Colgate acknowledges next to a “Hill’s” brand logo that: “The

vast majority of Colgate products are manufactured in Colgate-owned facilities. Colgate also has

an extensive supply chain consisting of thousands of suppliers of raw and packing materials,

manufacturing operating supplies, capital equipment, and other goods and services.” Id. Colgate

further acknowledges that it manages all of its brands with “Integrated marketing communications

including those addressing “brand purpose,” ongoing consumer dialogue, consumer surveys,

social media postings.” Id., p. 13. Colgate has a uniform “CODE OF CONDUCT AND GLOBAL

BUSINESS PRACTICES GUIDELINES” applicable to all employees across all brands that

governs, among other things, “Advertising and Advertising Placement”, “Corporate Governance”

and “Product Integrity.” Id., p. 16. Colgate’s Report is linked to on Hill’s Pet Nutrition, Inc.’s




7
  See https://investor.colgatepalmolive.com/node/35226/html.
8
  Id.
9
  See Colgate Corporate Social Responsibility and Sustainability Report 2017 at
https://www.colgatepalmolive.com/content/dam/cp-sites/corporate/corporate/en_us/corp/locale-
assets/pdf/Colgate_CorporateSocialResponsibility_SustainabilityReport_2017.pdf, at pages 9, 13 and 16.

                                                       6
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 7 of 54 PageID #: 7



website by clicking “Read More” above which it states “[a]s a Colgate-Palmolive Company, our

core values are the foundation of commitment to sustainable development.”10

           16.      Defendants manufactured, advertised, marketed, labeled, offered for sale, sold, and

distributed pet food products to consumers, including Recalled Products, throughout the United

States and New York using a network of thousands of retailers, which included, as per Colgate-

Palmolive Company’s 2018 10-K, “authorized pet supply retailers, veterinarians, and e-commerce

retailers.”11

                                       JURISDICTION AND VENUE

           17.      Jurisdiction of this Court is proper under 28 U.S.C. § 1332(d)(2). Diversity

jurisdiction exists as Plaintiff is a New York resident, Defendant Hill’s Pet Nutrition, Inc. is a

Delaware corporation with its principle place of business in Topeka, Kansas, and Defendant

Colgate-Palmolive Company is incorporated in Delaware and maintains its principal place of

business in New York, New York. The Class Plaintiff seeks to certify includes citizens and

residents of New York and other states. Jurisdiction of this Court is proper for reasons including,

but not limited to, the following: Plaintiff and one of the Defendants are New York residents,

Plaintiff’s claims arise out of Defendants’ conduct within the Eastern District of New York,

including but not limited to Defendants’ conduct of selling the Recalled Products to consumers

throughout the Eastern District of New York, including to Plaintiff, who purchased the Recalled

Products in the Eastern District of New York and whose losses were suffered in the Eastern District

of New York, including monetary damages stemming from her purchases of the Recalled Products,

veterinary bills, and prescription medicine costs and other related expenses stemming from her

dog’s consumption of the Recalled Products. The amount in controversy exceeds $5,000,000 for


10
     https://www.hillspet.com/about-us/our-company
11
     See https://investor.colgatepalmolive.com/node/35226/html.

                                                          7
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 8 of 54 PageID #: 8



Representative Plaintiff and members of the Class (and Subclasses) collectively, exclusive of

interest and costs, by virtue of the combined purchase prices, veterinary bills, and prescription

medication costs, among other losses, paid by Plaintiff and the Class members, and the profits

reaped by Defendants from their transactions with Plaintiff and the Class members, as a direct and

proximate result of the wrongful conduct alleged herein, and by virtue of the statutory penalties

and other relief sought.

       18.     Venue is proper within this judicial district pursuant to 28 U.S.C. § 1391 because a

substantial portion of the underlying transactions and events complained of herein occurred and

affected persons and entities are located in the Eastern District of New York, and Defendants

received substantial compensation from such transactions and business activity in the Eastern

District of New York, including as the result of purchases of the Recalled Products from retail

locations herein, and the interstate trade and commerce described herein is and has been carried

out in part within the Eastern District of New York. Moreover, Plaintiff is a resident of Floral

Park, Nassau County, New York and her purchases of the Recalled Products were from authorized

retailers located within the Eastern District of New York.

                      FACTS COMMON TO ALL CLASS MEMBERS

    Defendants’ Labeling, Advertising, and Marketing Warranties and Representations

       19.     Defendants formulate, develop, manufacture, label, package, distribute, market,

and advertise the Recalled Products under the Science Diet and Prescription Diet brands, and sell

them at thousands of retailers and veterinary clinics nationwide, and through multiple e-Commerce

retailers, including but not limited to Petco, PetSmart, www.Chewy.com, www.Amazon.com,

Walmart, and other major retailers.




                                                8
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 9 of 54 PageID #: 9



           20.     By labeling, advertising, and marketing their products as outlined below,

Defendants intended at all times to convey to consumers that their products, including the Recalled

Products, were at all times safe, nutritious, targeted for specific health benefits, and rigorously and

consistently (as Defendants claim, “daily”) inspected for quality and safety.

           21.     However, as shown herein, these representations and warranties are false and

misleading. The Recalled Products are not safe, healthy and nutritious, but instead contain toxic

levels of Vitamin D, and Defendants either failed to perform the promised “daily” rigorous quality

assurance and safety inspections as they claim (which could have prevented widespread

distribution of the at least 13.5 million cans of Recalled Products), or did perform such quality

assurance and safety inspections and knowingly, recklessly, and/or negligently failed to reasonably

and timely warn consumers that the Recalled Products were potentially dangerous due to

containing toxic amounts of Vitamin D.

           22.     Defendants’ labels for the Recalled Products portray those products as safe, healthy

and superior by representing that those products are “VETERINARIAN RECOMMENDED,”

“CLINICAL NUTRITION” or “THERAPEUTIC DOG NUTRITION.” Defendants’ advertising

and marketing serves to reinforce this labeling.

           23.     Defendants tout that their “MISSION” is to “help enrich and lengthen the special

relationships between people and their pets,” that their “VISION” is to “make nutrition a

cornerstone of veterinary medicine,” and their “PHILOSOPHY” is “We believe all animals —

from your pet to the companion animals we care for — should be loved and cared for during their

lifetimes”:12




12
     https://www.hillspet.com/about-us/our-company.

                                                      9
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 10 of 54 PageID #: 10




            24.      Defendants further generally warrant and represent that “[w]e believe that the right

 nutrition is vital to pets living long, healthy lives” and that “[o]ur safety standards are modeled

 after human food manufacturers”13:




            25.      To further back up its warranties and representations about safety, Defendants

 claim “Safety standards you can trust – Our quality and safety standards are so rigorous, they’re

 modeled after human food manufacturers — so your pet gets a food made with their best interest

 in mind”14:




 13
      Id.
 14
      https://www hillspet.com/about-us/nutritional-philosophy.

                                                           10
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 11 of 54 PageID #: 11




            26.      In fact, Defendants warrant and represent that their products are “Precisely

 Balanced: The Right Nutrients in the Right Quantities” and even warn about “The dangers of

 excessive or deficient nutrient intake”15:




 15
      See https://www hillspet.com/about-us/nutritional-philosophy/properly-balanced-nutrition.

                                                           11
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 12 of 54 PageID #: 12



            27.   Defendants then provide a graph showing that “EXCESS” vitamins can cause

 “organ stress”16:




            28.   Regarding the Science Diet brand, specifically, there are a number of varieties of

 Science Diet brand dog food which Defendants tout as “VETERINARIAN RECOMMENDED”

 on their logo that is part of the product labeling as illustrated by examples below:




 16
      Id.

                                                  12
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 13 of 54 PageID #: 13




            29.     Defendants elaborate that “Vets are experts in your dog’s health – and more of them

 recommend the biology-based nutrition of Hill’s Science Diet than any other brand, touts that

 “Your dog deserves a food as delicious as it is nutritious, so we make our foods using only high-

 quality ingredients […]”, and promises a “100% Satisfaction Guarantee […] If you’re not satisfied

 for any reason, simply return [the product] to the place of purchase for your money back”17:




 17
      See https://www hillspet.com/science-diet/dog-food#browse-foods.

                                                          13
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 14 of 54 PageID #: 14



            30.   Indeed, Defendants claim that “Hill’s understands what dogs need to live a long

 and healthy life” and that its Science Diet products were developed “with the combined expertise

 of 220+ vets, scientists and pet nutritionists”:18




            31.   Defendants also claim that “We optimally select ingredients and nutrients to work

 with a pet’s biology” and indicates with regard to its products “Fed every day, the right nutrition

 makes little transformations that can add up to incredible results”:19




 18
      Id.
 19
      Id.

                                                      14
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 15 of 54 PageID #: 15




            32.      According to Defendants, “[c]hoosing a Hill's® Science Diet® brand lifestage pet

 food gives you the peace of mind in knowing you're feeding nutrition from the company with a

 more than 60-year history of formulating pet foods with optimum nutrient levels.”20

            33.      Regarding the Prescription Diet brand, specifically, there are a number of varieties

 of Prescription Diet brand dog food, each of which Defendants represent on the product labeling

 as providing “CLINICAL NUTRITION” or “THERAPEUTIC DOG NUTRITION” and being

 targeted for a specific health conditions, including but not limited to digestive care, kidney care,

 metabolic (weight management), urinary care, skin/food sensitivities, joint care, and aging as

 illustrated by examples below:




 20
      https://www hillspet.com/dog-care/nutrition-feeding/dog-food-for-all-life-stages.

                                                            15
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 16 of 54 PageID #: 16




            34.      Defendants state that they “work with your veterinarian to deliver the best nutrition-

 based solutions that help you recapture a normal, vibrant life together”:21




 21
      See https://www hillspet.com/prescription-diet/dog-food#learnMore.

                                                          16
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 17 of 54 PageID #: 17




            35.   Defendants further state “No matter what health issue your dog is facing, our

 alliance with veterinarians puts us in a unique position to find a solution” and encourages

 consumers to “[a]sk your vet how the Prescription Diet® dog foods can help his weight, mobility,

 kidney, digestive, urinary and skin and coat health”:22




 22
      Id.

                                                 17
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 18 of 54 PageID #: 18



            36.    On the same page, Defendants also state “NUTRITIONAL RESEARCH &

 INNOVATION – When you combine our scientific approach to nutrition with the expertise of

 more than 220 veterinarians and Ph.D. nutritionists worldwide, it’s clear that we’re much more

 than just a pet food manufacturer. We love animals and work diligently to make a difference in

 their lives”:23




            37.    Defendants then go on to state “OUR COMMITMENT TO QUALITY - Peace of

 mind is priceless. That’s why only the best ingredients from the most trusted sources are the

 foundation for all Prescription Diet® foods. We also conduct 5 million quality and safety checks

 per year at the facility as well as voluntary third-party inspections nearly every month to ensure

 that we are maintaining the highest standards. Learn more”:24




 23
      Id.
 24
      Id.

                                                18
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 19 of 54 PageID #: 19



            38.      By clicking the “Learn more” prompt above, consumers are directed to Defendants’

 “Quality and Safety” page, where they encourage consumers to “TRUST THE HILL’S

 STANDARD – A proven commitment to quality and safety”:25




            39.      Defendants then provide a step-by-step overview which explains how Defendants

 provide ostensibly safe products to consumers. First, Defendants reiterate that “More than 220

 veterinarians, food scientists, technicians and Ph.D. nutritionists at Hill's develop all of Hill's pet

 foods to meet the needs of your pets.”26




 25
      https://www hillspet.com/about-us/quality-and-safety.
 26
      Id.

                                                              19
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 20 of 54 PageID #: 20




            40.   Defendants then represent and warrant to consumers that “[w]e only accept

 ingredients from suppliers whose facilities meet stringent quality standards and who are

 approved by Hill's. Not only is each ingredient examined to ensure its safety, we also analyze

 each product's ingredient profile for essential nutrients to ensure your pet gets the stringent,

 precise formulation they need.”27




            41.   Defendants then represent and warrant to consumers that “[w]e conduct annual

 quality systems audits for all manufacturing facilities to ensure we meet the high standards your

 pet deserves.”28




 27
      Id.
 28
      Id.

                                                20
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 21 of 54 PageID #: 21




            42.   Finally, Defendants represent and warrant to consumers that “[w]e conduct final

 safety checks daily on every Hill's pet food product to help ensure the safety of your pet's food.

 Additionally, all finished products are physically inspected and tested for key nutrients prior to

 release to help ensure your pet gets a consistent product bag to bag.”29




            43.   As such, Defendants represent and warrant to consumers that their products,

 including the Recalled Products, go through a rigorous quality assurance protocol designed to

 ensure that they are safe for consumption, which includes daily safety inspections, physical

 inspection of finished products, and physical testing for key nutrients.




 29
      Id.

                                                 21
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 22 of 54 PageID #: 22



            44.     Defendants’ supposed daily safety inspections on all products would have

 immediately revealed that the Recalled Products contained toxic amounts of Vitamin D, and

 675,000 cases (13.5 million cans) of tainted dog food could not have reached consumers.

            45.     Therefore, Defendants either grossly exaggerate the extensiveness of their quality

 assurance and safety inspections, or performed such inspections and knew or should have known

 that ultrahazardous Recalled Products containing toxic levels of Vitamin D were reaching

 consumers without warning, rendering their “Quality and Safety” and other similar representations

 and warranties discussed herein false and misleading.

            46.     All of Defendants’ false, deceptive, and misleading labeling, advertising, and

 marketing representations and warranties are material to consumers’ purchasing decisions, as they

 are specifically tailored to eliminate consumer concern about the suitability, quality, and safety of

 its Recalled Products.

            47.     However, despite Defendants’ inescapable representations and warranties about the

 nutritional quality and safety of their Recalled Products, Defendants negligently, recklessly, and/or

 intentionally manufactured them with toxic levels of Vitamin D that led to Plaintiff’s and Class

 members’ dogs becoming ill or dying due to Vitamin D toxicity and its associated symptoms,

 rendering the Recalled Products entirely worthless for their intended purpose as a dog food.

                      Vitamin D Toxicity Recalls and Defendants’ Recall History

            48.     Vitamin D toxicity was a known risk long before Defendants’ January 31, Recall.

            49.     Indeed, on December 3, 2018, the U.S. Food and Drug Administration (“FDA”)

 alerted pet owners about potentially toxic levels of Vitamin D in several brands of dry pet foods

 (“December 3, 2018 Notice”).30 Specifically, the FDA indicated that samples of the dog food



 30
      See https://www fda.gov/animalveterinary/newsevents/ucm627485.htm.

                                                        22
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 23 of 54 PageID #: 23



 contained “excessive, potentially toxic amounts of vitamin D. Vitamin D is an essential nutrient

 for dogs, but very high amounts can cause serious health problems like kidney failure or death”

 and that a “common contract manufacturer” supplying a vitamin premix was the source of the

 potentially dangerous ingredient.31

         50.     Subsequently, on December 19, 2018, it was publicized that a single supplier was

 suspected in the FDA’s string of Vitamin D-related pet food recalls.32 Specifically, the article

 states that “A recent rash of vitamin D-linked pet-food recalls have some experts speculating

 that dozen or so canine kibble brands involved get their premixed vitamins from the same place

 — a supplier whose identity is not known publicly” and that “[i]t appears [these recalls] are all

 coming out of one manufacturing firm.”33

         51.     Furthermore, the article cites Dr. Jennifer Larsen, an assistant professor of clinical

 nutrition at the University of California, Davis School of Veterinary Medicine, who “advocates

 for consistently testing batches of premixed vitamins before they're used in pet food,” as “[t]here's

 a narrow margin between a safe amount of vitamin D and a toxic level [.]”34

         52.     Defendants claimed they “learned of the potential for elevated vitamin D levels in

 some of its canned dog foods after receiving a complaint in the United States about a dog exhibiting

 signs of elevated vitamin D levels.”35

         53.     Defendants subsequently investigated this issue and “confirmed elevated levels of

 vitamin D due to a supplier error.”36




 31
    Id.
 32
    https://news.vin.com/VINNews.aspx?articleId=51391.
 33
    Id. (emphasis added).
 34
    Id. (emphasis added).
 35
    See January 31, 2019 Recall.
 36
    Id.; see also March 20, 2019 Recall.

                                                         23
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 24 of 54 PageID #: 24



         54.      Interestingly, Defendants admitted that prior to the January 31, 2019 Recall, they

 were aware that the vitamin premix used in the Recalled Products contained potentially hazardous

 amounts of Vitamin D, as Dr. Karen Shenoy, Defendants’ associate director for veterinary affairs,

 stated that “the company began investigating its products in early December [2018] after being

 contacted by a veterinarian.”37

         55.      According to Dr. Shenoy, “Hill's employees confirmed Jan. 28 that a vitamin mix

 used in Hill's foods had high vitamin D content.”38

         56.      According to an April 2, 2019 Food Safety News article, entitled “Lax testing

 practices resulted in vitamin D overdoses in Hill’s and Sunshine Mills pet food,” “Toxic levels of

 vitamin D in Hill’s Pet Nutrition canned pet foods […] could have been prevented, had both

 companies followed their own food safety plans,” and that “information obtained by Food Safety

 News in response to Freedom of Information (FOIA) requests” indicated that “Hill’s identified

 Vitamin Premix as a ‘high risk’ chemical hazard and required that the ingredient ‘be analyzed

 and be within acceptable limits prior to unloading…into the manufacturing facility.”39

         57.      After issuing the January 31, 2019 Recall, “[t]ests conducted [by FDA] on a

 retained sample of the premix revealed a level of vitamin D that was roughly thirty times the

 target range for this ingredient” in the Recalled Products and Defendants “acknowledged having

 received 85 consumer complaints reporting pet deaths.”40

         58.      According to the article, despite “having written procedures in place for receiving

 raw materials, and these procedures mandated testing for vitamin D concentration,” “Hill’s […]




 37
    See https://www.avma.org/News/JAVMANews/Pages/190315d.aspx (emphasis added).
 38
    Id.
 39
    See https://www foodsafetynews.com/2019/04/lax-testing-practices-resulted-in-vitamin-d-overdoses-in-hills-and-
 sunshine-mills-pet-food/ (emphasis added).
 40
    Id. (emphasis added).

                                                        24
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 25 of 54 PageID #: 25



 took delivery of an ingredient that was substantially higher in vitamin D than specified for the

 purpose.”41

         59.      Most critically, the article claims “Neither Hill’s nor Sunshine carried out the lab

 analysis mandated in their written procedures” and did not require “a Certificate of Analysis for

 their Vitamin D ingredient or premixes.”42

         60.      Only after the January 31, 2019 Recall did Defendants “[reevaluate and strengthen]

 its specifications, including requiring a Certificate of Analysis for each incoming shipment of

 vitamin and trace mineral premixes.”43

         61.      Despite apparently “reevaluating and strengthening” its specifications, the January

 31, 2019 Recall was expanded via the March 20, 2019 Recall as described herein.

         62.      Additionally, throughout 2018, several consumers complained to Defendants that

 their pet dogs were suffering from symptoms related to Vitamin D toxicity and, in fact, Hill’s

 Science Diet products have a low overall satisfaction rating on www.ConsumerAffairs.com:44




 41
    Id. (emphasis added).
 42
    Id. (emphasis added).
 43
    Id. (emphasis added).
 44
    See https://www.consumeraffairs.com/pets/science_diet html.

                                                        25
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 26 of 54 PageID #: 26




        63.    As such, whether Defendants received the vitamin premix containing toxic amounts

 of Vitamin D from the same supplier as those manufacturers identified in the FDA’s December 3,

 2018 Notice or a different supplier, it is clear that the Recalled Products were dangerous to

 Plaintiff’s and Class members’ dogs and Hill’s knew or should have known that the Recalled

 Products were defective, dangerous, and/or ultrahazardous for dogs prior to making them available

 to consumers for purchase.

        64.    Defendants therefore had actual or constructive notice of the FDA’s December 3,

 2018 Notice and knew as of sometime during December 2018 or earlier that at least some of its

 products were potentially dangerous to dogs due to consumer and veterinarian complaints

 discussing Vitamin D toxicity symptoms in dogs who had eaten Defendants’ products.




                                                26
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 27 of 54 PageID #: 27



         65.      Furthermore, despite claiming to employ “220+ veterinarians, PhD nutritionists and

 food scientists”45 who knew or should have known that the margin between safe and toxic levels

 of Vitamin D is small, and thus presents an acute health risk to dogs on a batch-by-batch basis,

 Defendants did not issue a recall until January 31, 2019.

         66.      Defendants therefore negligently, recklessly, or intentionally derogated from their

 advertised quality assurance and safety procedures because, in stark contrast to what they represent

 and warrant to Plaintiff and Class members, and in absolute friction with their “MISSION,”

 “VISION,” and “PHILOSOPHY”46 which tout their commitment to providing a healthy and safe

 product, Defendants failed to abide by their own written procedures, failed to test for Vitamin D

 concentration, failed to carry out required lab analysis, and/or failed to require a Certificate of

 Analysis for Vitamin D ingredients or premixes from their supplier(s), all of which would have

 revealed the fact that the Recalled Products contained toxic levels of Vitamin D.

         67.      As part of its January 31, 2019 Recall and March 20, 2019 Recall, and on its own

 website, Defendants admit that excessive consumption of Vitamin D can lead to panoply of health

 issues in dogs as illustrated below:

         While vitamin D is an essential nutrient for dogs, ingestion of elevated levels can lead to
         potential health issues depending on the level of vitamin D and the length of exposure, and
         dogs may exhibit symptoms such as vomiting, loss of appetite, increased thirst, increased
         urination, excessive drooling, and weight loss. When consumed at very high levels, vitamin
         D can in rare cases lead to potentially life threatening health issues in dogs, including renal
         dysfunction.47

         68.      As part of its January 31, 2019 Recall, Defendants recalled the following products:




 45
    See https://www hillspet.com/about-us/nutritional-philosophy.
 46
    See https://www hillspet.com/about-us/our-company.
 47
    See https://www hillspet.com/productlist#press-release.

                                                         27
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 28 of 54 PageID #: 28




                                      28
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 29 of 54 PageID #: 29




        69.     As discussed herein, the initial recall affected 675,000 cases (13.5 million cans) of

 Defendants’ products.

        70.     In their initial press release on January 31, 2019, Defendants published a video to

 the Hill’s Pet Nutrition website in which Brett Deardorff, DVM, a Hill’s Veterinarian, states “[…]

 we isolated and identified the issue. We now have tighter quality controls in place to prevent this


                                                 29
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 30 of 54 PageID #: 30



 from happening again. By feeding your pet Hill’s, you’ve placed your trust in us and we are

 working hard to ensure that your trust is well placed.”48

            71.      Contrary to Defendants’ extensive warranties and representations about the quality

 of its products and its strict adherence to stringent quality control procedures which apparently

 included “final safety checks daily,” and its assurances that “tighter quality controls” were put in

 place after the January 31, 2019 recall to “prevent this from happening again,” the recall was

 expanded on March 20, 2019 to include additional Recalled Products set forth below:




            72.      Defendants knew that Plaintiff and Class members would purchase the Recalled

 Products and were the intended targets of their labeling, advertising, and marketing representations

 and warranties.




 48
      See https://www hillspet.com/productlist/jan-31-press-release.

                                                            30
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 31 of 54 PageID #: 31



        73.     Defendants intended that their labeling, advertising, and marketing representations

 and warranties would play a substantial role in Plaintiff’s and Class members’ decisions to

 purchase the Recalled Products.

        74.     Defendants directly marketed the Recalled Products to Plaintiff and Class members

 through statements on their website, labeling, advertising, and marketing materials.

        75.     Defendants’ labeling, advertising and marketing representations specified herein

 were false and misleading, and its conduct set forth herein breached its warranties specified herein

 to Plaintiff and the Class members, causing them substantial losses, such as purchasing worthless

 dog food that harmed their pets, causing them to incur veterinary treatment, burial and other related

 expenses in addition to the cost they paid for worthless dog food.

                          PLAINTIFF’S INDIVIDUAL EXPERIENCE

        76.     Plaintiff is the proud owner of a 9-year old English Bulldog named Goliath,

 pictured below:




                                                  31
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 32 of 54 PageID #: 32



        77.     Goliath began eating certain of the Recalled Products routinely about four years

 ago. Plaintiff took Goliath to the veterinarian for routine check-ups throughout his life.

        78.     Plaintiff purchased at least the following Recalled Products for Goliath at retail

 locations such as Walmart and PetSmart, among others, near her home in Floral Park, Nassau

 County, New York during the past four years, including the period of January 2018 to March 2019,

 relying on Defendants’ labeling, advertising, marketing and warranties which indicated to her that

 Defendants Recalled Products were at all times safe for Goliath to eat and would assist with his

 specific dietary needs:

       Hill's Science Diet Adult Perfect Weight Chicken & Vegetable Entrée dog food 12 x 12.8oz
        cans
       Hill's Science Diet Adult Beef & Barley Entrée Canned Dog Food, 13oz, 12-pack
       Hill's Science Diet Adult 7+ Healthy Cuisine Roasted Chicken, Carrots & Spinach Stew
        dog food 12 x 12.5oz cans
       Hill's® Science Diet Healthy Cuisine Adult Braised Beef, Carrots & Peas Stew Canned
        Dog Food, 12.5oz, 12-pack
       Hill's Science Diet Adult Chicken & Barley Entrée Canned Dog Food, 13 oz, 12-pack
       Hill's Science Diet Adult 7+ Beef & Barley Entrée Canned Dog Food, 13 oz, 12-pack
       Hill's Science Diet Healthy Cuisine Adult 7+ Braised Beef, Carrots & Peas Stew Canned
        Dog Food, 12.5 oz, 12-pack
       Hill's Science Diet Adult Turkey & Barley Dog Food 13oz
       Hill's Science Diet Adult 7+ Chicken & Barley Entrée Dog Food 13oz
       Hill's Science Diet® Adult 7+ Turkey & Barley Entrée 13oz

        79.     Goliath ate roughly three 12.5 oz., 12.8 oz. or 13 oz. cans of the Recalled Products

 per day, translating to Plaintiff purchasing roughly two 12-packs of dog food per week in addition

 to occasionally purchasing single cans.

        80.     The Recalled Products Plaintiff purchased in 12-packs cost between $25-$35

 dollars and, when purchased as individual cans, cost between $2-$3 dollars. As such, Plaintiff

 spent several thousands of dollars on the Recalled Products in the past year alone.

        81.     Plaintiff paid a premium for the Recalled Products over other brands of dog food

 as a direct and proximate result of Defendants’ pervasive labeling, advertising, and marketing

                                                 32
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 33 of 54 PageID #: 33



 representations and warranties which communicated to Plaintiff that they were safe, more

 nutritious and healthier for Goliath than other dog foods, would assist with his unique

 developmental needs in ways that other, less expensive dog foods could not, and that the Recalled

 Products were subjected to rigorous quality assurance and safety inspections.

         82.     Other brands of dog food are significantly less expensive than Defendants’ Recalled

 Products. For example, Purina One Smart Blend Vibrant Maturity Adult 7+ Turkey & Barley

 Entrée retails at Walmart for $1.62 per 13 oz. can,49 Purina Beyond Grain-Free Chicken, Lamb &

 Spinach Recipe Ground Entree Wet Dog Food, 13-Oz, Case of 12 costs $22.56 at Walmart,50

 Purina Alpo Prime Cuts Adult Dog Food – Beef in a 13.2 oz. can costs $0.79 at Petsmart,51 and

 Authority Ground Entrée Adult Wet Dog Food in a 13 oz. can costs $1.35 at Petsmart.52

         83.     On or about December 4, 2018 and through March 11, 2019, Goliath continuously

 suffered from severe health issues that included vomiting, excessive drooling, excessive thirst,

 weight loss, and difficulty urinating, which required frequent veterinary visits resulting in Plaintiff

 incurring veterinary bills, prescription medication costs, and other related expenses totaling at least

 $741.43.

         84.     Additionally, in early 2018 while Goliath was regularly consuming the Recalled

 Products, he suffered from renal and prostate problems and underwent related veterinary

 treatments, including having to be neutered at an advanced age, which totaled about $5,000

 inclusive of veterinary bills, prescription costs, and other related expenses.



 49
    https://www.walmart.com/ip/Purina-ONE-Natural-Senior-Pate-Wet-Dog-Food-SmartBlend-Vibrant-Maturity-7-
 Turkey-Barley-Entree-13-oz-Can/10295566.
 50
    https://www.walmart.com/ip/Purina-Beyond-Grain-Free-Chicken-Lamb-Spinach-Recipe-Ground-Entree-Wet-
 Dog-Food-13-Oz-Case-of-
 12/600274142?athcpid=600274142&athpgid=athenaItemPage&athcgid=null&athznid=PWVUB&athieid=v0&athsti
 d=CS020&athguid=79f40747-f09-16a08e90315ca4&athena=true.
 51
    https://www.petsmart.com/dog/food/canned-food/purina-alpo-prime-cuts-adult-dog-food---beef-43712.html.
 52
    https://www.petsmart.com/dog/food/canned-food/authority-ground-entree-adult-wet-dog-food-51069.html.

                                                    33
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 34 of 54 PageID #: 34



        85.     On or about March 12, 2019, Plaintiff consulted with her veterinarian since

 Goliath’s symptoms were not resolving, who advised her that Goliath’s symptoms may stem from

 consuming the Recalled Products, though he did not specifically mention the January 31, 2019

 Recall or that there was any recall of those products.

        86.     Plaintiff immediately stopped feeding Goliath the Recalled Products and switched

 to other pet food brands.

        87.     Within a single day of switching Goliath’s food away from the Recalled Products,

 his symptoms began to subside.

        88.     Although Goliath’s chief symptoms have begun to subside, as a result of

 undergoing a plethora of veterinary procedures while consuming the Recalled Products, including

 being neutered at an advanced age, he no longer has the same temperament, energy, or eating

 habits he had when Plaintiff purchased him.

                               CLASS ACTION ALLEGATIONS

        89.     Plaintiff seeks certification of classes under Fed.R.Civ.P. 23 (b)(1), (b)(2), (b)(3)

 and/or (c)(4), as may deemed appropriate by the Court. Plaintiff brings this action on behalf of

 herself and on behalf of all other persons who purchased or incurred damages from Defendants’

 Recalled Products in the United States of America (herein throughout, the “Class”). Excluded from

 the Class are: (i) Defendants and their employees, principals, affiliated entities, legal

 representatives, successors and assigns; (ii) the judges to whom this action is assigned and any

 members of their immediate families; (iii) governmental entities; and (iv) any person that timely

 and properly excludes himself or herself from the Class in accordance with Court-approved

 procedures.




                                                 34
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 35 of 54 PageID #: 35



        90.     Plaintiff brings this action on behalf of proposed Subclass defined as follows:

        New York Subclass: All persons in New York who purchased or incurred damages by
        using the Recalled Products.

        91.     In the alternative to a Nationwide Class and New York Subclass, Plaintiff seeks

 certification of the following multistate class:

        Multistate Class: All persons who purchased or incurred damages by using the Recalled
        Products in New York and in other states with similar consumer fraud laws and common
        law as applied to the facts of this action.

        92.     Plaintiff reserves the right to amend or modify Class definitions with greater

 specificity or further division into subclasses or limitation to particular issues as discovery and the

 orders of this Court require.

        93.     The Court can define the Class and create additional subclasses as may be necessary

 or desirable to adjudicate common issues and claims of the Class members if the need arises based

 on discovery of additional facts.

        94.     Upon information and belief, there are thousands of members of the proposed

 Class, New York Subclass, and alternate Multistate Class (hereafter collectively, “Classes”).

 Indeed, due to the nature of Defendants’ business and the size of the recall (at least 675,000 cases,

 or 13.5 million cans of the Recalled Products), Plaintiff believes there are hundreds or thousands

 of Class members geographically dispersed throughout the United States. Therefore, individual

 joinder of all members of the Classes would be impracticable.

        95.     There is a well-defined community of interest in the questions of law and fact

 affecting the parties represented in this action.

        96.     Common questions of law or fact exist as to all members of the Classes. These

 questions predominate over the questions affecting only individual members of the Classes. These

 common legal or factual questions include, but are not limited to:

                                                     35
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 36 of 54 PageID #: 36



       a.    Whether Defendants sold pet food products that were recalled or subject to a recall

             due to containing toxic levels of Vitamin D;

       b.    Whether Defendants advertised, represented, warranted, or held themselves out as

             producing or manufacturing pet food products that were fit for their intended

             purpose i.e. safe for regular consumption by dogs;

       c.    Whether Defendants advertised, represented, warranted, or held themselves out as

             conducting regular quality assurance and safety checks on the Recalled Products;

       d.    Whether Defendants knew or should have known that the Recalled Products

             contained toxic levels of Vitamin D;

       e.    Whether Defendants breached any express or implied warranties;

       f.    Whether Defendants purported to disclaim any express or implied warranties;

       g.    Whether any limitation on warranty fails to meet its essential purpose;

       h.    Whether Defendants intended for the Plaintiff and Class members to purchase the

             Recalled Products;

       i.    Whether Defendants intended or foresaw that Plaintiff and Class members would

             feed the Recalled Products to their dogs;

       j.    Whether the Recalled Products that contained toxic levels of Vitamin D are unfit

             for their intended purpose;

       k.    Whether using the Recalled Products as intended (i.e. to feed and provide

             nourishment to dogs) resulted in injury or damages to Plaintiff and Class members;

       l.    Whether and in what manner Defendants were negligent in manufacturing, testing,

             inspecting, or processing the Recalled Products;




                                             36
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 37 of 54 PageID #: 37



       m.    Whether and in what manner Defendants recklessly, intentionally, and/or

             negligently failed to test or inspect for toxic levels of Vitamin D in the Recalled

             Products;

       n.    Whether Defendants owed a duty of care to Plaintiff and Class Members to provide

             them with products that are safe for consumption by dogs and to conduct regular

             quality assurance and safety checks;

       o.    Whether Defendants breached the duty to provide Plaintiff and Class members with

             products that are safe for consumption by dogs and to conduct regular quality

             assurance and safety checks;

       p.    Whether Defendants owed a duty to appropriately and timely warn Plaintiff and

             Class members about the substantial health risks for dogs associated toxic levels of

             Vitamin D present in the Recalled Products;

       q.    Whether Defendants breached the duty to appropriately and timely warn Plaintiff

             and Class members about the substantial health risks for dogs associated toxic

             levels of Vitamin D present in the Recalled Products;

       r.    Whether Defendants’ negligence proximately caused loss, injury, or damages to

             Plaintiff and the Class members;

       s.    Whether Defendants’ representations and warranties in labeling, advertising,

             marketing and other statements are deceptive, false, or misleading;

       t.    Whether Defendants had knowledge that their representations and warranties were

             deceptive, false, or misleading;

       u.    Whether Defendants appropriately and timely warned Plaintiff and Class members

             about the significant health risks to dogs associated with the Recalled Products;



                                                37
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 38 of 54 PageID #: 38



        v.     Whether Defendants intentionally, recklessly, or negligently delayed in initiating a

               recall of the Recalled Products;

        w.     Whether the January 31, 2019 Recall and March 20, 2019 Recall were adequate

               and properly notify Plaintiff and Class members;

        x.     Whether Defendants’ conduct constituted unlawful, unfair, deceptive, or false

               business practices in violation of the state consumer fraud statutes invoked herein;

        y.     Whether Defendants have been unjustly enriched as a result of their alleged

               conduct;

        z.     Whether Defendants’ conduct is unethical, oppressive and/or substantially

               injurious to consumers;

        aa.    Whether Plaintiff and Class members suffered direct losses or damages;

        bb.    Whether Plaintiff and Class members suffered indirect losses or damages; and,

        cc.    Whether Plaintiff and Class members are entitled to actual or other forms of

               damages and other monetary relief, including but not limited to punitive damages.

        97.    The Classes are ascertainable because their definition is objective and specific.

 Class members may be identified through claim forms or receipts. Additionally, Class members

 may be identified through records of authorized retailers selling Defendants’ Recalled Products

 nationwide and in New York. Certain authorized retailers maintain “reward” programs, pursuant

 to which consumers provide their name and personal information and are issued a “reward” card.

 These retailers encourage consumers to display their “reward” card when making purchases by

 offering discounts and other incentives exclusively to consumers who show their “reward” card

 when making purchases. As a result, retailers who use “reward” card programs retain records

 sufficient to show which Class members’ “reward” cards are associated with purchases of



                                                  38
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 39 of 54 PageID #: 39



 Defendants’ Recalled Products.        Moreover, because Defendants’ labeling, marketing, and

 advertising campaign as described herein is so pervasive, there is no concern that the Classes

 include individuals who were not exposed to the misrepresentations.

        98.     Plaintiff’s claims are typical of the claims of the Classes, in that she is a consumer

 who purchased Recalled Products in New York that were labeled, marketed, advertised,

 represented, and warranted as being safe and healthy for regular consumption by dogs. Plaintiff,

 therefore, is no different in any relevant respect from any other Class member, and the relief sought

 is common to the Classes.

        99.     Plaintiff is an adequate representative of the Classes because her interests do not

 conflict with the interests of the members of the Classes she seeks to represent, and she has retained

 counsel competent and experienced in conducting complex class action litigation. Plaintiff and

 her counsel will adequately protect the interests of the Classes.

        100.    A class action is superior to other available means for the fair and efficient

 adjudication of this dispute. The damages suffered by each individual member of the Classes will

 likely be relatively small, especially given the cost of Recalled Products at issue and the burden

 and expense of individual prosecution of the complex litigation necessitated by Defendants’

 conduct. Thus, it would be virtually impossible for members of the Classes to effectively redress

 the wrongs done to them through individual actions. Moreover, even if members of the Classes

 could afford individual actions, it would still not be preferable to class-wide litigation. Individual

 actions also present the potential for inconsistent or contradictory judgments, which would be

 dispositive of at least some of the issues and hence interests of the other members not party to the

 individual actions, would substantially impair or impede their ability to protect their interests, and

 would establish incompatible standards of conduct for the party opposing the class. By contrast,



                                                  39
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 40 of 54 PageID #: 40



 a class action presents far fewer management difficulties and provides the benefits of single

 adjudication, economies of scale, and comprehensive supervision by a single court.

        101.    Plaintiff and her counsel anticipate that notice to the proposed Classes will be

 effectuated through recognized, Court-approved notice dissemination methods, which may include

 U.S. mail, electronic mail, Internet postings, and/or published notice.

        102.    Further, in the alternative, the action may be maintained as a class action with

 respect to particular issues, pursuant to Fed.R.Civ.P. 23(c)(4).

                                             COUNT I

  (Deceptive Acts or Practices, New York Gen. Bus. Law. § 349 on behalf of the New York
                                        Subclass)

        103.    Plaintiff brings this Count I individually and on behalf of the members of the New

 York Subclass.

        104.    By the acts and conduct alleged herein, Defendants committed unfair or deceptive

 acts and practices by misrepresenting the Recalled Products as safe and healthy for regular

 consumption by dogs when they in fact they contain dangerous and toxic levels of Vitamin D.

        105.    The foregoing deceptive acts and practices were directed at consumers, and have

 had a broad impact on consumers in New York.

        106.    The foregoing deceptive acts and practices are misleading in a material way

 because they fundamentally mislead and misrepresent the characteristics and ingredients of the

 Recalled Products as being safe, heathy and superior to other dog foods to induce consumers to

 purchase the Recalled Products.

        107.    Plaintiff and members of the New York Subclass were injured because they paid

 for the Recalled Products, which they would not have done had they known the truth that the

 Recalled Products in fact contained dangerous and toxic levels of Vitamin D.

                                                  40
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 41 of 54 PageID #: 41



        108.    Plaintiff and members of the New York Subclass were injured because they paid a

 price premium for the Recalled Products and received a worthless product since it was not fit for

 its intended purpose as a dog food. Plaintiff and members of the New York Subclass would not

 have purchased the Recalled Products, let alone paid a premium price for them, had they known

 the truth that the Recalled Products contained dangerous and toxic levels of Vitamin D and were

 essentially worthless as a dog food.

        109.    Plaintiff, on behalf of herself other members of the New York Subclass, bring this

 Count to recover actual damages or $50.00, whichever is greater, three times actual damages, and

 reasonable attorneys’ fees and costs.

        110.    Plaintiff’s claims under New York Gen. Bus. Law. § 349 are representative of

 similar claims available to non-New York Class members under the laws of other states, which are

 also amenable to further sub-class or multistate class treatment, particularly where the counterpart

 laws require no showing of reliance or employ and objective reliance standard. Such laws may

 include, but are not limited to: Ala. Code §§ 8-19-1 et seq.; Alaska Stat. § 45.50.471; Ariz. Rev.

 Stat. Ann. §§ 44-1521 et seq.; Ark. Code Ann. § 4-8-01, et seq.; Cal. Civil Code §§ 1770 et seq.

 and Cal. Bus. & Prof. Code §§ 17200 et seq.; Colo. Rev. Stat. §§ 6-1-05 et seq.; Conn. Gen. Stat.

 Ann. §§ 42-110a et seq.; Del. Code Ann. Tit. 6 §§ 2511 et seq. & 2531 et seq.; D.C. Code Ann. §§

 28-3901 et seq.; Fla. Stat. §§ 501.201 et seq.; Ga. Code Ann. §§ 10-1-372 and 10-1-420; Haw.

 Rev. Stat. §§ 480-1 et seq.; Idaho Code §§ 48-601 et seq.; 815 Ill. Comp. Stat. 505/1 et seq.; Ind.

 Code Ann. 24-5-0.5-3; Iowa Code § 714.16; Kan. Stat. Ann. §§ 50-623 et seq.; Ky. Rev. Stat. Ann.

 § 367.170; La. R.S. §§ 1401 et seq.; Me. Rev. Stat. Ann tit. 5, §§ 205-A et seq.; Md. Code Ann.,

 Com. Law §§ 13-301 et seq.; Mass. Ge. Laws ch. 93A, §§ 1 et seq.; Mich. Comp. Laws Ann. §§

 445.901 et seq.; Minn. Stat. §§ 325D.44 et seq.; Miss. Code Ann. §§ 75-24-1 et seq.; Mo. Ann.



                                                 41
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 42 of 54 PageID #: 42



 Stat. §§ 407.010 et seq.; Mont. Code Ann. §§ 30-14-101 et seq.; Neb. Rev. Stat. Ann. §§ 59-1601

 et seq.; Nev. Rev. Stat. Ann. §§ 598.0903 et seq.; N.H. Rev. Stat. Ann. §§ 358-A:1 et seq.; N.J.

 Stat. Ann. §§ 56:8-1 et seq.; N.M. Stat. Ann. §§ 57-12-1 et seq.; N.C. Gen. Stat. §§ 75-1 et seq.;

 N.D. Cent. Code §§ 51-12-01 et seq. and 51-15-01 et seq.; Ohio Rev. Code Ann. §§ 1345.01 et

 seq.; Okla Stat. Ann. Tit. 15, §§ 751 et seq.; Or. Rev. Stat. §§ 646.605 et seq.; 73 Pa. Cons. Stat.

 §§ 201-1 et seq.; R.I. Gen. Laws §§ 6-13.1-1 et seq.; S.C. Code Ann. §§ 39-5-10 et seq.; S.D.

 Codified Laws §§ 37-24-1 et seq.; Tenn. Code Ann. § 47-18-109(a)(1); Tex. Bus. & Com. Code

 Ann. §§ 17.41 et seq.; Utah Code Ann. §§ 13-11-1 et seq.; Vt. Stat. Ann. Tit. 9, §§ 2453 et seq.;

 Va. Code Ann. §§ 59.1-196 et seq.; Wash Rev. Code Ann. §§ 19.86.010 et seq.; W. Va. Code 46A-

 6-101 et seq.; Wis. Stat. Ann. § 100.18; and Wyo. Stat. Ann. §§ 40-12-101 et seq.


                                              COUNT II

  (False Advertising, New York Gen. Bus. Law. § 350 on behalf of the New York Subclass)

           111.   Plaintiff repeats the allegations in the foregoing paragraphs as if fully set forth

 herein.

           112.   Plaintiff brings this Count II individually and on behalf of the members of the New

 York Subclass.

           113.   Based on the foregoing, Defendants have engaged in consumer-oriented conduct

 that is deceptive or misleading in a material way which constitutes false advertising in violation of

 Section 350 of the New York General Business Law.

           114.   Defendants’ Recalled Products’ labeling, advertising, and marketing claims were

 false, misleading and deceptive statements and representations of fact that were directed to

 consumers.




                                                  42
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 43 of 54 PageID #: 43



           115.   The Recalled Products’ false, misleading and deceptive labeling, advertising, and

 marketing claims have resulted in consumer injury and harm to the public interest.

           116.   As a result of the Recalled Products’ labels’ false, misleading and deceptive

 labeling, marketing, and advertising statements and representations of fact, Plaintiff and New York

 Subclass members have suffered and continue to suffer economic injury.

           117.   Plaintiff and the New York Subclass suffered an ascertainable loss caused by

 Defendants’ Recalled Products’ labeling, advertising, and marketing claims because they

 purchased and paid more for the Recalled Products, which they would not have done had they

 known the truth that they were defective, dangerous, and/or ultrahazardous for dogs due to

 containing toxic levels of Vitamin D.

           118.   Plaintiff, on behalf of herself and other members of the New York Subclass, seeks

 to recover actual damages or $500.00, whichever is greater, three times actual damages, and

 reasonable attorneys’ fees and costs.

                                             COUNT III

  (Breach of Express Warranty on behalf of the Nationwide Class and New York Subclass
                         or, alternatively, the Multistate Class)

           119.   Plaintiff repeats the allegations in the foregoing paragraphs as if fully set forth

 herein.

           120.   Plaintiff brings this Count III individually and on behalf of Class members for the

 Classes, all of whom were reasonably foreseeable users of the Recalled Products.

           121.   Defendants are and at all relevant times were merchants under the Uniform

 Commercial Code.

           122.   Defendants expressly represented and warranted to Plaintiff and the Class members

 that the Recalled Products were safe for their intended purpose which is consumption by dogs and,

                                                  43
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 44 of 54 PageID #: 44



 in particular, being healthy (e.g., by representing on the Recalled Products’ labels that they were

 “VETERINARIAN RECOMMENDED,” “CLINICAL NUTRITION” or “THERAPEUTIC DOG

 NUTRITION”, and other reinforcing representations specified throughout this Complaint).

        123.    Defendants expressly represented and warranted to Plaintiff and the Class members

 that it would conduct regular and rigorous quality assurance and safety inspections on the Recalled

 Products to ensure that they were safe for consumption by dogs.

        124.    Defendants’ representations and warranties were made to Plaintiff and members of

 the Class in writing through Defendants’ website, advertisements, marketing materials, and labels

 for the Recalled Products.

        125.    The Recalled Products did not conform to these express representations and

 warranties because the Recalled Products are not safe for consumption by dogs and cause serious

 side effects in dogs due to Vitamin D toxicity, including illness and death, rendering them entirely

 worthless as a dog food.

        126.    The foregoing representations and warranties are material to consumers because

 they concern the fitness of Defendants’ Recalled Products and directly influenced Plaintiff and

 Class members’ decision to purchase them.

        127.    Plaintiff and Class members were injured as a direct and proximate result of

 purchasing and using the Recalled Products based on Defendants’ express representations and

 warranties that the Recalled Products were food that was safe and healthy for dogs, which express

 representations and warranties were breached by Defendants’ Recalled Products containing toxic

 levels of Vitamin D.

        128.    On April 9, 2019, prior to filing this action, Defendants were served with a pre-suit

 notice letter that complied in all respects with N.Y. U.C.C. §§ 2-313 and 2-607 and the materially



                                                 44
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 45 of 54 PageID #: 45



 similar pre-suit notice requirements of other states. Plaintiff’s counsel sent Defendants a letter

 advising that it breached express warranties and demanded that it provide Plaintiff with an

 accounting of its sales and profits (both gross and net profits) for its Recalled Products sold within

 the past year nationwide, pay compensatory damages to Plaintiff and all other putative class

 members nationwide, including but not limited to full refunds for all of the Recalled Products that

 they purchased, veterinary bills, prescription medication costs and related expenses, and for those

 whose dogs died, funeral and burial fees along with the value of the deceased dog, and for New

 York consumers, statutory damages pursuant to New York’s General Business Law §§ 349 and

 350, along with attorneys’ fees and expenses.

                                             COUNT IV

 (Breach of Implied Warranty on behalf of the Nationwide Class and New York Subclass or,
                           alternatively, the Multistate Class)

           129.   Plaintiff repeats the allegations in the foregoing paragraphs as if fully set forth

 herein.

           130.   Plaintiff brings this Count IV individually and on behalf of Class members for the

 Classes, all of whom were reasonably foreseeable users of the Recalled Products.

           131.   Defendants are and at all relevant times were merchants under the Uniform

 Commercial Code.

           132.   Defendants manufactured, marketed, sold, and distributed the Recalled Products.

           133.   At the time Defendants manufactured, labeled, advertised, marketed, sold, and

 distributed the Recalled Products, Defendants knew of the purpose for which the Recalled Products

 were intended, specifically to safely nourish dogs and particularly address the specific needs of

 Plaintiff’s and Class members’ dogs, and impliedly warranted that the Recalled Products were of

 merchantable quality and safe and fit for such uses.

                                                  45
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 46 of 54 PageID #: 46



        134.    Plaintiff and Class members could not have known about the risks associated with

 the Recalled Products until after they were disclosed by Defendants.

        135.    Contrary to Defendants’ implied warranty, the Recalled Products were not of

 merchantable quality and were not safe or fit for their intended use due to containing toxic levels

 of Vitamin D, rendering them entirely worthless as a dog food.

        136.    Defendants knew or should have known that the Recalled Products were unsafe and

 defective either prior to or at the time it placed the Recalled Products into the stream of commerce,

 and that they breached the aforementioned implied warranties at the time they distributed, sold, or

 otherwise made the Recalled Products available to Plaintiff and Class members.

        137.    Neither Plaintiff nor Class members altered the Defendants’ Recalled Products after

 purchasing them and used them as instructed.

        138.    The foregoing representations and warranties are material to consumers because

 they concern the fitness of Defendants’ Recalled Products and directly influenced Plaintiff and

 Class members’ decision to purchase them.

        139.    Plaintiff and Class members were injured as a direct and proximate result of

 purchasing and using the Recalled Products based on Defendants’ implied warranties that the

 Recalled Products were food that was safe and healthy for dogs, which implied warranties were

 breached by Defendants’ Recalled Products containing toxic levels of Vitamin D.

        140.    On April 9, 2019, prior to filing this action, Defendants were served with a pre-suit

 notice letter that complied in all respects with N.Y. U.C.C. §§ 2-314 and 2-607 and the materially

 similar pre-suit notice requirements of other states. Plaintiff’s counsel sent Defendants a letter

 advising that it breached implied warranties and demanded that it provide Plaintiff with an

 accounting of its sales and profits (both gross and net profits) for its Recalled Products sold within



                                                  46
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 47 of 54 PageID #: 47



 the past year nationwide, pay compensatory damages to Plaintiff and all other putative class

 members nationwide, including but not limited to full refunds for all of the Recalled Products that

 they purchased, veterinary bills, prescription medication costs and related expenses, and for those

 whose dogs died, funeral and burial fees along with the value of the deceased dog, and for New

 York consumers, statutory damages pursuant to New York’s General Business Law §§ 349 and

 350, along with attorneys’ fees and expenses.

                                              COUNT V

 (Negligence on behalf of the Nationwide Class and New York Subclass or, alternatively, the
                                     Multistate Class)

           141.   Plaintiff repeats the allegations in the foregoing paragraphs as if fully set forth

 herein.

           142.   Plaintiff brings this Count V individually and on behalf of Class members for the

 Classes.

           143.   Plaintiff and Class members, as dog owners, are within the foreseeable zone of

 injury risk or other losses in the event Defendants’ Recalled Products were defective, unreasonably

 dangerous, ultrahazardous, and/or otherwise negligently formulated, manufactured, produced,

 and/or inspected, which risks Defendants knew or should have known.

           144.   Defendants expressly acknowledged that they undertake regular daily quality

 assurance and safety checks to ensure that its Recalled Products were safe for consumption by

 dogs.

           145.   Defendants therefore owed Plaintiff and Class members a duty to offer only safe

 products for consumption by Plaintiff’s and Class members’ dogs.

           146.   Through their failure to exercise due care, Defendants breached this duty by

 producing, processing, manufacturing, distributing, and otherwise offering for sale the Recalled

                                                  47
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 48 of 54 PageID #: 48



 Products in a defective, dangerous, and/or ultrahazardous condition that were unhealthy, unsafe,

 and damaging to Plaintiff’s and Class members’ dogs.

           147.   Defendants also breached their duty of care to Plaintiff and Class members by

 failing to utilize adequate quality control, carry out adequate testing, engage in proper

 manufacturing, production, formulation, or processing, and by failing to take reasonably sufficient

 measures to prevent the Recalled Products from being distributed, offered for sale, sold, or fed to

 Plaintiff’s and Class members’ dogs.

           148.   Defendants knew, or in the exercise of reasonable care should have known, that the

 Recalled Products presented and undue risk of harm to Plaintiff and Class members’ dogs and

 would result in damages that were reasonably avoidable and foreseeable.

           149.   Plaintiff and Class members were injured as a direct and proximate result of

 Defendants’ breach of this duty of care and suffered losses and damages.

                                             COUNT VI

  (Strict Product Liability – Design Defect on behalf of the Nationwide Class and New York
                       Subclass or, alternatively, the Multistate Class)

           150.   Plaintiff repeats the allegations in the foregoing paragraphs as if fully set forth

 herein.

           151.   Plaintiff brings this Count VI individually and on behalf of Class members for the

 Classes.

           152.   Defendants are the producers, designers, manufacturers, formulators, and/or

 distributors of the Recalled Products.

           153.   Defendants’ Recalled Products left Defendants’ possession in an unreasonably

 dangerous condition.




                                                  48
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 49 of 54 PageID #: 49



           154.   Defendants’ Recalled Products reached Plaintiff and Class members without

 substantial change in condition, as they were packaged, distributed, and sold in sealed packaging,

 and the defects alleged existed when the Recalled Products left Defendants’ control.

           155.   The Recalled Products which, among other potential defects, contained toxic levels

 of Vitamin D, were in an unreasonably dangerous condition because they failed to perform as

 safely as an ordinary consumer would expect when used the Recalled Products as intended or when

 using the Recalled Products in a manner reasonably foreseeable to Defendants, and because the

 foreseeable risks of using the Recalled Products outweighed the benefits of their use, and were

 essentially worthless as a dog food.

           156.   Plaintiff and Class members used the Recalled Products as intended and in a manner

 reasonably foreseeable to Defendants.

           157.   As the direct and foreseeable result of the defective condition of the Recalled

 Products as produced, manufactured, and/or distributed by Defendant, Plaintiff and Class members

 suffered losses and damages.


                                             COUNT VII

   (Strict Product Liability – Manufacturing Defect on behalf of the Nationwide Class and
                  New York Subclass or, alternatively, the Multistate Class)

           158.   Plaintiff repeats the allegations in the foregoing paragraphs as if fully set forth

 herein.

           159.   Plaintiff brings this Count VII individually and on behalf of Class members for the

 Classes.

           160.   Defendants are the producers, designers, manufacturers, formulators, and/or

 distributors of the Recalled Products.



                                                  49
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 50 of 54 PageID #: 50



        161.    Defendants’ Recalled Products left Defendants’ possession in an unreasonably

 dangerous condition.

        162.    Defendants’ Recalled Products reached Plaintiff and Class members without

 substantial change in condition, as they were packaged, distributed, and sold in sealed packaging,

 and the defects alleged existed when the Recalled Products left Defendants’ control.

        163.    The Recalled Products were unreasonably dangerous because they deviated from

 Defendants’ intended design and failed to perform as safely as Defendants’ intended design would

 have performed.

        164.    Among other potential defects, the Recalled Products failed to perform as safely as

 Defendants’ design intended because the Recalled Products contained toxic levels of Vitamin D,

 rendering them entirely worthless as a dog food.

        165.    Defendants’ could have utilized a reasonable and feasible alternative design,

 ingredient, or manufacturing method to eliminate the defect but failed to do so.

        166.    Plaintiff and Class members used the Recalled Products as intended and in a manner

 reasonably foreseeable to Defendants.

        167.    The risk of harm associated with the Recalled Products outweighs their intended

 benefit because the Recalled Products contained toxic levels of Vitamin D and were entirely

 worthless as a dog food.

        168.    As the direct and foreseeable result of the defective condition of the Recalled

 Products as produced, manufactured, and/or distributed by Defendant, Plaintiff and Class members

 suffered losses and damages.




                                                 50
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 51 of 54 PageID #: 51



                                             COUNT VIII
   (Strict Product Liability – Failure to Warn on behalf of the Nationwide Class and New
                    York Subclass or, alternatively, the Multistate Class)
           169.   Plaintiff repeats the allegations in the foregoing paragraphs as if fully set forth

 herein.

           170.   Plaintiff brings this Count VIII individually and on behalf of Class members for the

 Classes.

           171.   Defendants are the producer, manufacturer, formulator, and/or distributor of the

 Recalled Products.

           172.   Defendants could have reduced, prevented or avoided the foreseeable risks of harm

 to Plaintiff and Class members had Defendants provided reasonable and timely warnings that the

 Recalled Products contained toxic levels of Vitamin D and were not fit for their intended use as a

 dog food.

           173.   Defendants’ failure to provide reasonable and timely warnings rendered the

 Recalled Products unreasonably dangerous and/or ultrahazardous to Plaintiff and Class members’

 dogs.

           174.   As the direct and foreseeable result of Defendants’ failure to provide reasonable

 and timely warnings, Plaintiff and Class members suffered losses and damages.


                                              COUNT IX
  (Negligent Failure to Warn on behalf of the Nationwide Class and New York Subclass or,
                            alternatively, the Multistate Class)
           175.   Plaintiff repeats the allegations in the foregoing paragraphs as if fully set forth

 herein.

           176.   Plaintiff brings this Count IX individually and on behalf of Class members for the

 Classes.

                                                   51
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 52 of 54 PageID #: 52



           177.   Plaintiff and Class members were at all times within the foreseeable zone of risk or

 injury or other losses should Defendants fail to provide reasonable and timely warnings of the

 substantial risks associated with feeding the Recalled Products to their dogs due to them containing

 toxic levels of Vitamin D, and Defendants in the reasonable exercise of due care knew or should

 have known of these substantial risks.

           178.   Defendants owed Plaintiff and Class members a duty to appropriately and timely

 warn of the substantial risks associated with feeding the Recalled Products to their dogs by virtue

 of their affirmative acknowledgement that they undertake regular daily quality assurance and

 safety checks to ensure that the Recalled Products were safe for consumption by dogs.

           179.   Defendants breached this duty by failing to appropriately and timely warn Plaintiff

 and Class members of the substantial risks associated with feeding the Recalled Products to their

 dogs.

           180.    Plaintiff and Class members were injured as a direct and proximate result of

 Defendants’ breach of this duty of care and suffered losses and damages.

                                              COUNT X
      (Unjust Enrichment on behalf of the Nationwide Class and New York Subclass or,
                            alternatively, the Multistate Class)

           181.   Plaintiff repeats the allegations in the foregoing paragraphs as if fully set forth

 herein.

           182.   Plaintiff brings this Count X individually and on behalf of Class members for the

 Classes.

           183.   By selling the Recalled Products which contained toxic levels of Vitamin D and,

 therefore, were entirely worthless as a dog food, Defendants obtained money from Plaintiff and

 Class members.


                                                   52
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 53 of 54 PageID #: 53



        184.    By virtue of the unlawful conduct described herein, Defendants will be unjustly

 enriched if they are permitted to retain the money they obtained from Plaintiff and Class members

 for Recalled Products Defendants labeled (and reinforced that labeling with an advertising and

 marketing campaign) as being safe and healthy for regular consumption by dogs when they are

 actually worthless as a dog food due to containing toxic levels of Vitamin D which can lead to

 severe health issues in dogs, including death.

        185.    In equity and good conscience, Defendants should be required to return to Plaintiff

 and Class members amount they paid to purchase these Recalled Products. Otherwise, Defendants

 will be unjustly enriched and Plaintiff Class members will be left without adequate remedy at law.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of herself and on behalf of the members of the Classes

 request an award, relief and entry of a judgment, as follows:

        A.      An order certifying that this action is properly brought and may be maintained as a

 class action; that Plaintiff Reed be appointed representative of the Classes; and that Feinstein

 Doyle Payne & Kravec, LLC be appointed Lead Counsel or Co-Lead Counsel for the Classes.

        B.      Restitution in such amount that Plaintiff and members of the Classes paid to

 purchase the Recalled Products or paid as a premium over alternative products, together with the

 cost of veterinary treatment, burial and other expenses, for Causes of Action for which it is

 available.

        C.      Compensatory damages for Causes of Action for which they are available.

        D.      Statutory damages allowable under New York Gen. Bus. Law §§ 349 and 350-e.

        E.      Punitive damages for Causes of Action for which they are available.




                                                  53
Case 2:19-cv-02225-LDH-RML Document 1 Filed 04/16/19 Page 54 of 54 PageID #: 54



        F.     An Order awarding Plaintiff her costs of suit, including reasonable attorneys’ fees

 and pre- and post-judgment interest.

        G.     Such other and further relief as may be deemed necessary or appropriate.

                                 DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a trial by jury on all causes of action and/or issues so triable.

 DATED: April 16, 2019


                                               FEINSTEIN DOYLE PAYNE
                                                    & KRAVEC, LLC

                                               By: /s/Joseph N. Kravec, Jr.
                                                  Joseph N. Kravec, Jr. (No. JK-3696)

                                               29 Broadway, 24th Floor
                                               New York, NY 10006-3205
                                               Telephone: (212) 952-0014
                                               Email: jkravec@fdpklaw.com

                                               and

                                               429 Fourth Avenue
                                               Law & Finance Building, Suite 1300
                                               Pittsburgh, PA 15219
                                               Telephone: (412) 281-8400
                                               Facsimile: (412) 281-1007

                                              Counsel for Plaintiff and the Proposed Classes




                                                 54
